Simon, J.

delivered the opinion of the court.
This is a suit against the drawer of a promissory note of hand,duly protested for non-payment. The defendant was regularly cited, but did not appear, and a judgment by default having been duly entered against him, the same was made final according to law, from, which judgment, said defendant appealed.
No defence was set up in the court below against plaintiff’s demand; no motion for a new trial was made, and no error having been assigned as apparent on the face of the record, nothing has been shown in this court in support of the appeal. The plaintiffs and appellees have prayed for the affirmance of the judgment with damages as for a frivolous appeal, and we think they are entitled to the maximum.
It is therefore ordered, adjudged and decreed that the judgment of the City Court he affirmed with costs and with ten per cent, damages.